Citation Nr: 1431777	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-19 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in March and October 2013 when it was remanded for additional development.  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to TDIU.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of adjustment reaction (rated 30 percent), right foot degenerative joint disease (DJD) (rated 20 percent), left foot DJD (rated 10 percent), residuals of L1 fracture (rated 20 percent), tinnitus (rated 10 percent), right ankle DJD (rated 10 percent), left knee DJD (rated 10 percent), right knee DJD (rated 10 percent), and bilateral hearing loss (rated 0 percent), for a combined disability rating of 80 percent.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has indicated that he was last able to work full-time in September 2008.  The evidence shows that his educational background includes a high school degree, and that his only occupation has been being self-employed as a barber.  See March 2009 VA 21-8940; see also March 1998 correspondence.  

The evidence of record includes several VA examinations in May, June and July 2009 indicating that the Veteran's physical service-connected disabilities are manifested by pain, weakness, stiffness, giving way, swelling and other symptomatology, elicited by physical activity and relieved by rest.  Moreover, VA examinations also reflect that his psychiatric disorder does not affect his everyday functioning, and that his hearing loss is manifested by difficulty understanding speech and instructions.  

In a March 2010 letter from a doctor, it was opined that the Veteran's arthritis and lumbar spine pain was now significant enough that he can no longer maintain employment.  Separate March 2010 correspondence from the Catoosa Family Clinic further indicated that the Veteran's arthritis and lumbar spine pain limit him to approximately 15 hours of work per week with the expectation of continued progression of his arthritis and pain which will likely make him unable to work at all in the near future.  In October 2011 correspondence from the Catoosa Family Clinic, it was indicated that the Veteran's degenerative osteoarthritis had progressively worsened, particularly in the lower back and the knees, without expectation of improvement, and that it has become increasingly difficult to work.  

At the November 2011 Travel Board hearing, the Veteran indicated that he could stand for 30 minutes at most before he had to rest.  He also indicated that used to be open five days per week, but that he can only work 20 to 25 hours per week.  

May 2013 VA examinations reveal the Veteran's complaint of bilateral knee and ankle pain, worsened with activity (e.g., walking and weight bearing).  It was opined that it was less likely as not that the Veteran is unable to seek and maintain gainful employment because of his service connected injury and more likely as not that he can maintain gainful occupation as he is still working at his lifelong trade regularly, although not full time.  

In November 2013 correspondence, the Veteran stated that he was able to work part-time only because of the medications he was prescribed, and that he had been informed that such medications were no longer available to him.  In December 2013 correspondence, the Veteran indicated that he stopped working in November 2013 because the medication he was taking was no longer available.  

In an April 2014 VA Addendum opinion, it was opined that none of the Veteran's service-connected disabilities, separately or as a whole, presently prevent or interfere with obtaining or maintaining substantial gainful occupation.  

After a review of the evidence of record, the Board finds, after resolving any reasonable doubt in favor of the Veteran (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  

The evidence shows that the Veteran has been self-employed part-time since approximately September 2008.  In addition, his education includes a high school degree.  His post-service work experience shows that he has worked solely as a barber.  Significantly, that the Veteran has submitted various private medical opinions indicating that his service-connected physical disabilities were of a severity that he was unable to maintain employment and that the severity of his physical disabilities was likely to continue to worsen.  

The Board also finds credible the Veteran's statement that he was able to work part-time only because of the prescription medication that he was taking, and that once such became unavailable, he was no longer able to work even part-time.  See, e.g., December 16, 2013 VA primary care report (noting the Veteran's complaint that being on hydrocodone made his osteoarthritis stable, and that his last script was in October 2013).  

Moreover, the Veteran has submitted various Income Tax Returns which show that beginning in 2009, his business income has not exceeded $8,000, and has declined since that period.  In contrast, in 2008, the Veteran's business income was in excess of $19,000.  [Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall generally be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.]  According to statistics provided by the U.S. Department of Commerce, Bureau of the Census, the poverty threshold for one person 65 years old and over in 2009 was $10,289.  See U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds: 2009 (last modified Sept. 12, 2012), https://www.census.gov/hhes/www/poverty/data/threshld/thresh09.html.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, his reported symptomatology, the opinions of record, and the other evidence of record indicating at most only marginal employment after 2008, the Board finds that with the resolution of reasonable doubt in favor of the Veteran, entitlement to a TDIU is warranted in this case.  Accordingly, the Veteran's appeal is granted.  






ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities  is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


